Name: 2000/343/EC: Commission Decision of 2 May 2000 amending Decision 93/693/EEC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (notified under document number C(2000) 1142) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  means of agricultural production;  research and intellectual property;  trade;  Asia and Oceania
 Date Published: 2000-05-20

 Avis juridique important|32000D03432000/343/EC: Commission Decision of 2 May 2000 amending Decision 93/693/EEC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (notified under document number C(2000) 1142) (Text with EEA relevance) Official Journal L 119 , 20/05/2000 P. 0036 - 0037Commission Decisionof 2 May 2000amending Decision 93/693/EEC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries(notified under document number C(2000) 1142)(Text with EEA relevance)(2000/343/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9(1), thereof,Whereas:(1) Commission Decision 93/693/EC(2), as last amended by Decision 2000/31/EC(3), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries.(2) The competent veterinary services of New Zealand and Switzerland have forwarded a request for addition to the list of semen collection centres officially approved for the export to the Community of semen of domestic animals of the bovine species.(3) Guarantees regarding compliance with the requirements specified in Article 9 of Directive 88/407/EEC have been received by the Commission from New Zealand and Switzerland.(4) It is therefore necessary to amend the list of approved centres in New Zealand and Switzerland.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The following two semen collection centers are added to the lists concerning New Zealand and Switzerland respectively in the Annex to Decision 93/693/EEC:>TABLE>Article 2This Decision is addressed to the Member States.Done at Brussels, 2 May 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 194, 22.7.1988, p. 10.(2) OJ L 320, 22.12.1993, p. 35.(3) OJ L 11, 15.1.2000, p. 48.